Opinion issued November 4, 2010

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00007-CV
———————————
SCOTT
MURPHY, Appellant
V.
JOHN MANNING, MICROCHECK SYSTEMS INC.
AND MICROCHECK SOLUTIONS, INC., Appellee

 

 
On Appeal from the 125th District Court of Harris County,
Texas

Trial Court Cause No. 2004-59790A
 

 
MEMORANDUM OPINION
          We lack jurisdiction to hear this appeal.  Appellant appeals the trial court order and
judgment signed September 22, 2009. 
Appellant timely filed a motion for new trial on October 22, 2009, which
extended the deadline to file appellant’s notice of appeal to December 21, 2009,
which is 90 days from the date the order and judgment were signed.  See Tex.
R. App. P. 26.1.  A motion to
extend time to file an appeal can extend the filing deadline, but only by 15
days.  See Tex. R. App. P. 26.3. 
Appellant filed a notice of appeal on January 4, 2010, 14 days after the
deadline, and within the allowable extension period, however, appellant did not
move for an extension of time to file his notice of appeal.
On June 30, 2010, this Court denied
appellees’ motion to dismiss the appeal for want of jurisdiction, and informed
the parties that “unless, within 15 days of the date of this order, appellant files
an explanation reasonably explaining his failure timely to file his notice of
appeal, this appeal will be dismissed for want of jurisdiction.”  See
Coronado v. Farming Tech., Inc., 994 S.W.2d 901, 901 (Tex. App.—Houston [1st
Dist.] 1999, no pet.).  Appellant failed
to provide this Court with any explanation. 
An untimely notice of appeal fails to vest the appellate court with
jurisdiction to hear the case. 
          We
dismiss this appeal for lack of jurisdiction.
All pending motions are denied as moot.
PER CURIAM
Panel
consists of Chief Justice Radack and Justices Alcala and Massengale.